 

Case 1:03-cr-20774-FAM Document 317 Entered on FLSD Docket 01/31/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 03-CR-20774-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

vs.

GILBERTO RODRIGUEZ-OREJUELA,

Defendant.
/

 

ORDER SETTING HEARING ON MOTION FOR COMPASSIONATE RELEASE
THIS CAUSE came before the Court upon Defendant’s Motion for Compassionate Release
(D.E. 310), filed on October 22, 2019. It is
ADJUDGED that a hearing on the motion shall take place without the Defendant before
the undersigned United States District Judge Federico A. Moreno, at the United States Courthouse,
Wilkie D. Ferguson Jr. Building, Courtroom 13-3, 400 North Miami Avenue, Miami, Florida
33128, on Wednesday, February 5, 2020 at 2:00 p.m. Counsel for both parties shall also be
prepared to address all pending matters that the Court has not referred to a magistrate.

Ss
DONE AND ORDERED in Chambers at Miami, Florida, this of January 2020.

 

 

Copies furnished to:

Counsel of Record

 
